NUMBER 13-14-00438-CR

                            COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

ELOY GALVEZ JR. A/K/A ELOY GALVEZ,                                         Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 103rd District Court
                  of Cameron County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
                Before Justices Rodriguez, Benavides, and Perkes
                        Memorandum Opinion Per Curiam

       Appellant, Eloy Galvez Jr. a/k/a Eloy Galvez, attempted to perfect an appeal from

a conviction for aggravated sexual assault of a child. We dismiss the appeal for want of

jurisdiction.

       The trial court imposed sentence in this matter on January 16, 2014. Appellant

filed a pro se notice of appeal on July 16, 2014. On August 4, 2014, the Clerk of this
Court notified appellant that it appeared that the appeal was not timely perfected and that

the appeal would be dismissed if the defect was not corrected within ten days from the

date of receipt of the Court’s directive.1 Appellant has not filed a response to the Court’s

notice.

          Unless a motion for new trial has been timely filed, a notice of appeal must be filed

within thirty days after the day sentence is imposed or suspended in open court, or after

the day the trial court enters an appealable order. TEX. R. APP. P. 26.2(a)(1). Where a

timely motion for new trial has been filed, the notice of appeal must be filed within ninety

days after the day sentence is imposed or suspended in open court. See id. 26.2(a)(2).

The time within which to file the notice may be enlarged if, within fifteen days after the

deadline for filing the notice, the party files the notice of appeal and a motion complying

with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See id. 26.3. Appellant’s

notice of appeal, filed six months after sentence was imposed, was untimely, and

accordingly, we lack jurisdiction over the appeal. See Slaton, 981 S.W.2d at 210.

          This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent

a timely filed notice of appeal, a court of appeals does not obtain jurisdiction to address




          The trial court’s certification of the defendant’s right to appeal shows this “is a plea-bargain case,
          1

and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). On August 4, 2014, this Court
notified appellant’s counsel of the trial court’s certification and ordered counsel to: (1) review the record; (2)
determine whether appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings
as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the existence of any
amended certification. Counsel has responded that he does not represent appellant on appeal.



                                                        2
the merits of the appeal in a criminal case and can take no action other than to dismiss

the appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998).

         Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ

of habeas corpus returnable to the Texas Court of Criminal Appeals; however, the

availability of that remedy is beyond the jurisdiction of this Court. See TEX. CODE CRIM.

PROC. ANN. art. 11.07, § 3(a) (Vernon 2005); see also Ex parte Garcia, 988 S.W.2d 240

(Tex. Crim. App. 1999).

         The appeal is DISMISSED FOR WANT OF JURISDICTION.

                                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 11th
day of September, 2014.




                                              3